DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 14, add the words “within the specimen holder” after “a first moving mechanism”.
In claim 18, line 4, add the words “within the specimen holder” after “a first moving mechanism”.
In claim 18, line 5, replace “the” with “a”.
Authorization for this examiner’s amendment was given in an interview with Ryan Miller on 3 March 2021.
Allowable Subject Matter
Claims 1-8, 11-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, 11-13, 18 and 19, the prior art does not disclose or make obvious a TEM having a specimen holder with a first moving mechanism within the older for moving a specimen along a first axis by moving a transmission electron microscope retainer holding base, and a second moving mechanism having first and 
In the prior art, Miyazaki (US 20100006771 A1) teaches a TEM moving mechanism with separate first and second moving mechanisms, but does not teach that the first mechanism is within the specimen holder. Deguchi (US 20060289784 A1), Ishikawa (US 9,349,569 B2), Terada (US 20100320396 A1) and Hamochi (US 20140158907 A1) teach specimen holders for a TEM having specimen holder moving mechanisms but do not teach a separate moving mechanism within the specimen holder for adjustment of a retainer holding base.
Regarding claims 14, 16 and 17, the prior art does not teach or make obvious a specimen support for a TEM having a substrate provided with a through hole, a specimen supporting film made of SiN or carbon, a fiducial marker in a region of the specimen supporting film that covers the through hole, the fiducial marker being observable under a TEM or an optical microscope, wherein the fiducial marker has a plurality of similar symmetrical figures are arranged concentrically.
In the prior art, Damiano (WO 2019/217873 A1) teaches a fiducial marker located on a specimen supporting film, but teaches that the marker must be asymmetric in order to function as a chiral marker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881